Case: 21-1029    Document: 27     Page: 1   Filed: 10/20/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JOHNNY R. MARTINEZ,
                  Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1029
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-4135, Judge Amanda L. Mere-
 dith.
                 ______________________

                Decided: October 20, 2021
                 ______________________

    JOHNNY R. MARTINEZ, Dilley, TX, pro se.

    JOSEPH ALAN PIXLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., LOREN MISHA
 PREHEIM; BRIAN D. GRIFFIN, BRANDON A. JONAS, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 21-1029    Document: 27      Page: 2    Filed: 10/20/2021




 2                                  MARTINEZ v. MCDONOUGH



                   ______________________

     Before DYK, O’MALLEY, and HUGHES, Circuit Judges.
 PER CURIAM.
     Johnny R. Martinez appeals a decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”). The Veterans Court affirmed in part a decision of
 the Board of Veterans’ Appeals (“Board”) denying Mr. Mar-
 tinez’s request to reverse or amend three rating decisions
 from March 1980, February 2009, and October 2012, find-
 ing no clear and unmistakable error (“CUE”). We dismiss.
                           BACKGROUND
     Mr. Martinez served on active duty in the United
 States Army from February 1977 to February 1980. He
 subsequently filed three formal applications for disability
 compensation, the first in February 1980, the second in
 September 2008, and the third in February 2012. Those
 claims were denied. In February 2019, Mr. Martinez com-
 menced a proceeding with the Board, seeking to reopen the
 earlier decisions and claiming CUE in each one. The Board
 held there was no CUE in the earlier decisions, and the
 Veterans Court affirmed in part. Mr. Martinez appeals to
 this court.
                      I.      1980 Decision
     Upon separation from the military, Mr. Martinez filed
 a formal application for disability compensation for a dislo-
 cated right wrist. The same day, he separately filed DA
 Form 664, entitled “Serviceman’s Statement Concerning
 Application for Compensation from the Veterans Admin-
 istration,” which confirmed his formal claim submission
 and showed that he had sent service medical records
 (“SMRs”) to the VA. The RO’s March 1980 rating decision
 denied service connection for the right wrist claim, citing
Case: 21-1029    Document: 27      Page: 3    Filed: 10/20/2021




 MARTINEZ v. MCDONOUGH                                      3



 no evidence of residuals from his in-service complaints re-
 lated to wrist pain or dislocation.
     In the proceeding under review, Mr. Martinez alleged
 CUE related to the claim denial and the RO’s failure to ad-
 judicate alleged informal claims for low back and spine is-
 sues; right hip, left knee, and left ankle degenerative
 changes; asthma; GERD; erectile dysfunction; hearing loss;
 and tinnitus. He contended that the filing of DA Form 664
 and the SMRs notified the VA of these medical conditions
 and constituted an informal claim.
      The Board found no CUE in the RO’s service connection
 denial for the wrist condition because the wrist condition
 was not presumptively chronic under 38 C.F.R. § 3.309
 (creating presumption of service connection for chronic con-
 ditions), and because Mr. Martinez’s SMRs did not reveal
 a dislocated right wrist or residuals, or an in-service event
 that would have caused the disability. The Board found no
 CUE in the failure to adjudicate the alleged informal
 claims because they were not “reasonably raised” in 1980.
 On appeal, the Veterans Court upheld the Board’s finding
 of no CUE for the March 1980 rating decision, with respect
 to the right wrist claim, because the presumption of service
 connection did not apply. However, the Veterans Court
 disagreed in part with the Board, finding that DA Form
 664 notified the VA that Mr. Martinez’s claims were not
 limited to the right wrist, and included disabilities re-
 flected in his SMRs, rendering the RO’s failure to adjudi-
 cate them in 1980 erroneous. Nonetheless, the Veterans
 Court found that the error was not prejudicial because the
 RO subsequently adjudicated and denied those claims in
 February 2009. See Williams v. Peake, 521 F.3d 1348, 1351
 (Fed. Cir. 2008) (“[A] subsequent final adjudication of a
 claim which is identical to a pending claim . . . denying the
 [later] claim on its merits, also decides that the earlier
 identical claim must fail.”).
Case: 21-1029    Document: 27      Page: 4    Filed: 10/20/2021




 4                                  MARTINEZ v. MCDONOUGH



                      II.    2009 Decision
      In September 2008, Mr. Martinez filed a second disa-
 bility claim alleging hearing loss; tinnitus; low back pain;
 erectile dysfunction; asthma; degenerative changes in the
 right hip, left ankle, and left knee; and GERD. In 2009, the
 RO denied service connection for all claims except for hear-
 ing loss, assigning a 0% disability rating effective Septem-
 ber 23, 2008.
     In the present proceeding, Mr. Martinez alleged CUE
 in the 2009 RO decision. The Board found no CUE. On
 appeal, the Veterans Court upheld the Board’s finding that
 the claim denials, other than the hearing loss claim, were
 not the product of CUE because the claimed conditions
 were not subject to presumptive service connection under
 38 C.F.R. § 3.303(b), and Mr. Martinez did not “raise any
 specific arguments” identifying why the Board’s CUE deci-
 sion was incorrect. S.A. 12–13. The Veterans Court also
 held that the hearing loss rating was not the product of
 CUE because the records Mr. Martinez relied on were not
 in “the evidence of record at the time of the decision being
 challenged.” S.A. 13. However, the Veterans Court disa-
 greed with the Board as to the hearing loss claim effective
 date, finding that the RO needed to address whether the
 effective date was the result of CUE. It remanded for the
 RO to address that question.
                      III.   2012 Decision
     In February 2012, Mr. Martinez filed a request to reo-
 pen a claim for tinnitus and to increase his rating for hear-
 ing loss. The RO’s October 2012 decision relied on two new
 VA audiological exams to grant entitlement to disability for
 bilateral tinnitus, assigning a 10% rating effective Febru-
 ary 29, 2012, the day Mr. Martinez filed the request to re-
 open the claim. The RO continued the 0% rating for
 hearing loss.
Case: 21-1029     Document: 27     Page: 5    Filed: 10/20/2021




 MARTINEZ v. MCDONOUGH                                       5



     In the present proceeding, Mr. Martinez alleged CUE
 related to the bilateral tinnitus effective date, which he ar-
 gued should be revised to February 1980, when he filed DA
 Form 664 and notified the VA of an informal claim raised
 by his SMRs. The Board found no CUE because the RO
 denied his claim in February 2009. On appeal, the Veter-
 ans Court affirmed.
     Mr. Martinez appeals to this court, and again argues
 that all three earlier decisions were the result of CUE.
                         DISCUSSION
     Our jurisdiction to review Veterans Court decisions is
 limited. Wanless v. Shinseki, 618 F.3d 1333, 1336 (Fed.
 Cir. 2010). We have jurisdiction to “decide any challenge
 to the validity of any statute or regulation or any interpre-
 tation thereof . . . and to interpret constitutional and stat-
 utory provisions, to the extent presented and necessary to
 a decision.” 38 U.S.C. § 7292(c). We cannot, however, re-
 view appeals challenging factual determinations or the ap-
 plication of a law or regulation to the facts unless the
 appeal presents a constitutional issue. Id. § 7292(d)(2);
 Saunders v. Wilkie, 886 F.3d 1356, 1360 (Fed. Cir. 2018).
     This is a law to fact case—the Veterans Court merely
 applied the law to the factual record to conclude that the
 1980, 2009, and 2012 RO decisions were not the result of
 CUE. Mr. Martinez’s factual challenges are unreviewable
 by this court.
     Mr. Martinez asserts that the Veterans Court improp-
 erly interpreted statutes and decided constitutional issues.
 His statutory interpretation arguments do not allege erro-
 neous interpretation, but instead restate various stand-
 ards of review. Mr. Martinez also does not present a viable
 constitutional challenge. Finally, to the extent that Mr.
 Martinez challenges remanded issues on appeal, these are
 not yet final and are thus unreviewable by this court.
Case: 21-1029    Document: 27      Page: 6   Filed: 10/20/2021




 6                                  MARTINEZ v. MCDONOUGH



     We therefore dismiss Mr. Martinez’s appeal for lack of
 jurisdiction.
                       DISMISSED
                           COSTS
 Costs to neither party.